Per Curiam.

The testimony in the case shows, that several vessels, under the charge of the defendant, sailed from Oswego after the contract was entered into with the plaintiff, and before any information was received at that place of the non-intercourse law between the UuHed Stales and Great Britain, and no reason whatever is assigned, why the plaintiff’s salt was not transported. The evidence does not show, in any manner, a performance of the contract by the defendant, or any excuse for the non-performance. The case is very imperfectly drawn, or must have been very obscurely explained upon the trial. Whether the testimony of Richmond, and of Hugarin, as to the transportation and delivery of salt of the plaintiff’s to Thomas Clark of Queenston, and to Porter, Barton Co. of Lewiston, has any relation to the four hundred barrels mentioned in the special agreement, is entirely unexplained. The defendant, according to the facts stated in the case, has failed to perform his contract, in the transportation of the salt, and if so, the rule of damages adopted by the judge was no more than giving to the plaintiff an indemnity for the injury sustained by the breach of contract by the defendant. He has recovered no more than the difference between the value of his salt at Oswego, from whence it was to be taken, and at Queenston, the place to which it was to be carried. Whether the evidence of the handwriting to the receipts offered in evidence was properly rejected, is unimportant; these geceipts do not appear to have any connection with this trans-*172The motion for action, from any thing disclosed in this case. a new trial must accordingly be denied.
Motion denied.